Title: To James Madison from Jacob Wagner, 24 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Dep. State 24 Septr. 1805
          
          I had put aside the letters of recall of Mr. Olsen and Mr. Freire, in order that the answers might be made on the return of yourself and the President. As he however has given me notice that nothing will reach him before his setting out on his journey, I shall have answers to both made out for your approbation; expecting their return before his arrival. I do not suppose the order of the British Government, to capture all merchandise found on board our vessels, except such as is the production of our country, to be genuine: it is more probable that the report has originated in the rigourous decision of the Lords of Appeal respecting carrying of colonial produce where the intent to continue to the voyage indirectly from the colony is presumed. The minor letter you wrote upon this subject will have fortified Mr. Monroe both with the views of the government and many strong arguments to support them. I have looked at the Logan Act and have satisfied myself that it could not be made to bear upon the purchasers at N. Orleans of the W. Florida lands. I have this day received from Dr. Sibley the book you were promised as calculated to throw light upon the boundaries of Louisiana. It is a manuscript of many quires, purporting to be an historical journal concerning the establishment of the French therein, compiled from the works of Iberville, Bienville and Benard de la Harpe, Commandant of the Bay of St. Benard. It was found among the papers of M. Messier, late Govr. of Texas, whose family, after his death at St. Antonio, returned to their former residence at Natchitoches, where the son, who furnished the manuscript from which the present is copied, is County Treasurer. The history is deduced to the year 1724. Notwithstanding the evident and conspicuous superiority of the means and manner of discussing our claim over the Spanish Minister’s efforts at Madrid, has already given us a great advantage in the appearance of the argument, I am in hopes that we can derive further succour, before the meeting of Congress, from this manuscript. It cost Dr. Sibley, as he states, 85 dollars for the copying: I suppose we ought to devise a means of repaying him, if indeed he does not mean to draw, of which he is silent. I shall await your instruction, whether I shall retain it for the President, who may be expected in about a week, or forward it to you. I have enclosed the salary account for your signature. Unless you direct otherwise, Mr. Thom will place your salary in the bank to your credit.
          I have heretofore sent you an appointment, by the commander of the Nautilus, of a Navy Agent at Algesiras, with a sweeping clause which might be construed to make him an Agent for every purpose. Other Naval officers have undertook to make provisional Consuls. Perhaps you will think they ought to be checked. I am informed at the Navy Office that they do not consider even a Commodore as competent to appoint a Navy Agent; and Mr. Smith would therefore readily take the steps necessary to prevent the practice in future.
          Except the 2 & 3 articles, Mr. Lear’s treaty is copied from Cathcart’s projet with but few alterations and additions. I have compared them together. The circumstance is remarkable as Mr. Cathcart cannot be supposed to have stopped short of the utmost scope of concession, as to terms, expected from the Bashaw. It was drawn up before the loss of the Philada. and therefore is silent about money. With my best wishes and respects to Mrs. Madison, I have the honor to remain, with the greatest respect & attachment Your obed. Servt.
          
            Jacob Wagner
          
        